 1

 2                                                                HONORABLE THOMAS S. ZILLY
 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9
     ANN TOMKINS, as Personal Representative of the
10
     ESTATE OF FLORENCE TOMKINS, a
     Washington resident,                                    Case No. 2:18-cv-01488-TSZ
11
                          Plaintiff,
12                                                           JOINT STIPULATED MOTION
     v.                                                      AND ORDER TO EXTEND
13
                                                             INITIAL DISCLOSURES
     RELIASTAR LIFE INSURANCE COMPANY, a                     DEADLINE BY ONE WEEK
14
     Minnesota corporation,
15
                               Defendant.
16

17                Plaintiff Ann Tomkins, as personal representative of the Estate of Florence Tomkins
18   (“Plaintiff”) and Defendant ReliaStar Life Insurance Company (“Defendant”), by and through
19   their respective counsel of record, hereby respectfully submit this stipulated motion to extend by
20   one week the deadline for the parties to exchange Initial Disclosures.
21                1.    The Court’s October 18, 2018 Order Regarding Initial Disclosures, Joint Status
22   Report, And Early Settlement (the “Initial Order”) set a December 31, 2018 deadline for
23   (1) Initial Disclosures Pursuant to FRCP 26(a)(1), and (2) Combined Joint Status Report and
24   Discovery Plan as Required by FRCP 26(f) and Local Civil Rule 26(f).
25                2.    On December 27, 2018, the Parties completed and filed their Combined Joint
26   Status Report and Discovery Plan (the “Combined Report/Plan”). That Combined Report/Plan,

     JOINT STIPULATED MOTION AND ORDER TO                                           FOSTER PEPPER PLLC
                                                                                  1111 THIRD AVENUE, SUITE 3000
     EXTEND INITIAL DISCLOSURES DEADLINE BY
                                                                                SEATTLE, WASHINGTON 98101-3292
     ONE WEEK - 1                                                             PHONE (206) 447-4400 FAX (206) 447-9700
     Case No. 2:18-cv-01488-TSZ
     53249765.1
 1
     under the “Proposed discovery plan” heading, requested a one-week extension of the Initial
 2
     Disclosures deadline set by the Initial Order due to the intervening holidays.
 3
                  3.    Ms. Tomkins and ReliaStar agree that good cause exists to extend the deadline for
 4
     Initial Disclosures by one week, to January 7, 2019.
 5
                  4.    Pursuant to LCR 7(d)(1) and LCR 10(g), Ms. Tomkins and ReliaStar hereby
 6
     stipulate and agree and that the deadline for Initial Disclosures should be extended until
 7
     January 7, 2019, and respectfully request that the Court grant the subjoined Order extending the
 8
     Initial Disclosures deadline to January 7, 2019.
 9
                  IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
10
                  DATED this 28th day of December, 2018.
11

12
                                                     s/Bradley W. Hoff
13                                                   Bradley W. Hoff, WSBA No. 23974
                                                     John (Jack) P. Zahner, WSBA 24505
14                                                   Adam J. Chambers, WSBA #46631
                                                     FOSTER PEPPER PLLC
15                                                   1111 Third Avenue, Suite 3000
                                                     Seattle, WA 98101
16
                                                     bradley.hoff@foster.com
17                                                   jack.zahner@foster.com

18                                                   Attorneys for Plaintiff
                                                     Ann Tomkins, as Personal Representative of the
19                                                   Estate of Florence Tomkins
20

21

22

23

24

25

26

     JOINT STIPULATED MOTION AND ORDER TO                                          FOSTER PEPPER PLLC
                                                                                 1111 THIRD AVENUE, SUITE 3000
     EXTEND INITIAL DISCLOSURES DEADLINE BY
                                                                               SEATTLE, WASHINGTON 98101-3292
     ONE WEEK - 2                                                            PHONE (206) 447-4400 FAX (206) 447-9700
     Case No. 2:18-cv-01488-TSZ
     53249765.1
 1
                                    s/John T. Bender
 2                                  Emily J. Harris, WSBA No. 35763
                                    John T. Bender, WSBA No. 49658
 3
                                    CORR CRONIN LLP
 4                                  1001 Fourth Avenue, Suite 3900
                                    Seattle, WA 98154
 5                                  (206) 625-8600
                                    eharris@corrcronin.com
 6                                  jbender@corrcronin.com
 7
                                    Clark C. Johnson (Pro Hac Vice)
 8                                  Michael T. Leigh (Pro Hac Vice)
                                    Kaplan Johnson Abate & Bird LLP
 9                                  710 W. Main Street, 4th Floor
                                    Louisville, KY 40202
10                                  (502) 416-1630
11                                  cjohnson@kaplanjohnsonlaw.com
                                    mleigh@kaplanjohnsonlaw.com
12
                                    Attorneys for Defendant ReliaStar Life Insurance
13                                  Company
14

15

16

17

18

19

20

21

22

23

24

25

26

     JOINT STIPULATED MOTION AND ORDER TO                         FOSTER PEPPER PLLC
                                                                1111 THIRD AVENUE, SUITE 3000
     EXTEND INITIAL DISCLOSURES DEADLINE BY
                                                              SEATTLE, WASHINGTON 98101-3292
     ONE WEEK - 3                                           PHONE (206) 447-4400 FAX (206) 447-9700
     Case No. 2:18-cv-01488-TSZ
     53249765.1
 1
                                                         ORDER
 2
                  IT IS SO ORDERED. The deadline for Initial Disclosures Pursuant to FRCP 26(a)(1)
 3
     shall be extended to January 7, 2019.
 4
                  DATED this 7th day of January, 2019.


                                                           A
 5

 6

 7                                                         Thomas S. Zilly
                                                           United States District Judge
 8   Jointly Presented by:
 9
     s/Bradley W. Hoff
10   Bradley W. Hoff, WSBA No. 23974
     John (Jack) P. Zahner, WSBA No. 24505
11   Adam J. Chambers, WSBA #46631
     FOSTER PEPPER PLLC
12   1111 Third Avenue, Suite 3000
     Seattle, WA 98101
13
     bradley.hoff@foster.com
14   jack.zahner@foster.com
     Attorneys for Plaintiff
15   Ann Tomkins, as Personal Representative of the Estate of Florence Tomkins
16   s/John T. Bender
17   Emily J. Harris, WSBA No. 35763
     John T. Bender, WSBA No. 49658
18   CORR CRONIN LLP
     1001 Fourth Avenue, Suite 3900
19   Seattle, WA 98154
     (206) 625-8600
20   eharris@corrcronin.com
21   jbender@corrcronin.com

22   Clark C. Johnson (Pro Hac Vice)
     Michael T. Leigh (Pro Hac Vice)
23   Kaplan Johnson Abate & Bird LLP
     710 W. Main Street, 4th Floor
24   Louisville, KY 40202
25   (502) 416-1630
     cjohnson@kaplanjohnsonlaw.com
26   mleigh@kaplanjohnsonlaw.com
     Attorneys for Defendant Reliastar Life Insurance Company
     JOINT STIPULATED MOTION AND ORDER TO                                         FOSTER PEPPER PLLC
                                                                                1111 THIRD AVENUE, SUITE 3000
     EXTEND INITIAL DISCLOSURES DEADLINE BY
                                                                              SEATTLE, WASHINGTON 98101-3292
     ONE WEEK - 4                                                           PHONE (206) 447-4400 FAX (206) 447-9700
     Case No. 2:18-cv-01488-TSZ
     53249765.1
